DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        TINIKO THOMPSON,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D16-3980

                             [July 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Geoffrey D. Cohen, Judge; L.T. Case No.
14007484CA10A.

  Roderick D. Vereen of Roderick D. Vereen, Esq., P.A., Miami, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.